Citation Nr: 9930492	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected disability pension purposes. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The claims folder was subsequently 
transferred to the RO in Denver, Colorado.  

The case returns to the Board following a March 1996 remand 
to the RO.  


FINDING OF FACT

The veteran has presented plausible evidence to support his 
claim of entitlement to a permanent and total disability 
rating for non-service connected pension purposes.  


CONCLUSION OF LAW

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) 
(1999).  Total disability exists when there is any impairment 
of the mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A disability 
is permanent if the impairment is reasonably certain to 
continue throughout the life of the disabled person.  
38 C.F.R. § 3.340(b).  See 38 U.S.C.A. § 1502(a) (defining 
permanent and total disability).    

In this case, the Board finds that the veteran has presented 
plausible evidence in support of his claim for entitlement to 
non-service connected disability pension benefits.  See 
Vargas-Gonzales v. West, 12 Vet. App. 321, 329 (1999) 
(finding that a pension claim was well grounded when the 
veteran had qualifying wartime service, he completed the VA 
pension application as to his income, he might have the 
requisite total disability rating when all of his non-service 
connected disabilities were properly evaluated, and as to 
unemployability there was plausible evidence of record that 
he has had to resign from jobs due to his health problems and 
that he received some state-sponsored assistance).  
Therefore, the Board finds that the veteran's claim is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.     


ORDER

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected disability 
pension purposes is well grounded.  


REMAND

Initially, the Board notes that a review of the March 1996 
Board remand indicates that the RO was instructed to afford 
the veteran a VA social and industrial survey.  The Board 
acknowledges that the veteran failed to respond to the RO's 
requests for information that were also instructed in the 
remand.  However, the language in the instructions does not 
make the performance of a social and industrial survey 
dependent upon the completion of the other requested 
development.  

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.  Thus, the case must be 
remanded for compliance with the previous remand.    

Second, as indicated above, the Board has determined that the 
veteran's claim for non-service connected disability pension 
benefits is well grounded.  Therefore, VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination and the securing of 
pertinent private and VA medical records.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).  The veteran's last VA examination was 
performed in April 1993, more than six years ago.  The Board 
finds that another VA examination is required to determine 
the current status of the veteran's disabilities.  

With respect to medical records, the claims folder shows that 
the veteran received VA medical care at least through 
February 1992.  The veteran should be asked to provide 
information as to any medical care received for his alleged 
non-service connected disabilities since that time.  

A review of the claims folder reveals that the veteran failed 
to respond to the RO's multiple requests for information 
concerning his alleged disabilities and current employment.  
The Board emphasizes that VA's duty to assist the veteran is 
not a one-way street, and the veteran cannot remain passive 
when he has relevant information.  See Wamhoff v. Brown, 8 
Vet.App. 517 (1996) (VA has duty to assist the veteran, not a 
duty to prove his claim while the veteran remains passive); 
accord Wood v. Derwinski, 1 Vet.App. 190 (1991).  However, as 
such information is of vital importance to the resolution of 
the veteran's claim, and because the case must be remanded in 
any event, the RO should again attempt to elicit this 
information from the veteran.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he compile and return a 
complete list of all disabilities he 
currently experiences.  He should comment 
on how these disabilities affect his 
ability to function.  In addition, the RO 
should request that the veteran provide 
the names and addressed of any VA or 
private medical providers who have 
provided medical care for any of the 
disabilities listed since February 1992.  
Finally, the RO should request the 
veteran to complete and return and up-to-
date employment information statement.  
2.  After securing the necessary 
releases, the RO should attempt to obtain 
medical records from the VA or private 
medical providers listed by the veteran, 
if any.  Any records should be associated 
with the claims folder.  

3.  The RO should afford the veteran a VA 
general medical examination to determine 
the nature and extent of all alleged 
current disabilities.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder, to include the veteran's 
statement of disabilities requested 
above, must be made available to the 
physician for review prior to the 
examination, and the medical opinion 
should indicate whether the review was 
completed.  The physician is specifically 
asked to list the appropriate diagnosis 
for any current disability present and to 
comment on the effect of any disabilities 
found on the veteran's ability to secure 
or retain employment.  Prior to the 
examination, the RO must inform the 
veteran in writing of all consequences of 
his failure to report for the examination 
in order that he may make an informed 
decision regarding his participation in 
said examination. 
   
4.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veteran's current functioning and 
identify the disorders that limit his 
employment opportunities.  The claims 
folder must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data, and the social worker 
should indicate whether the claims folder 
was reviewed.  

5.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to a permanent and 
total disability rating for non-service 
connected disability pension purposes.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.   
  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


